Exhibit 10(g)


2003 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
(Amended and Restated as of December 7, 2018)




I.    Non-Employee Director Compensation
A.    Establishment of Annual Compensation
An annual compensation amount (the “Annual Base Compensation”) payable to
Non-Employee Directors (hereafter “Directors”) of General Electric Company (the
“Company”) shall be established from time-to-time by the Company’s Board of
Directors (the “Board”).  The Board may also establish additional compensation
amounts to be provided for the lead independent director and members of certain
Board committees (in each case, such additional compensation together with the
Annual Base Compensation are collectively referred to as the “Annual
Compensation”).  The amount of Annual Compensation will be reported annually in
the Proxy Statement.
B.    Payment of Annual Compensation
1.    The Annual Compensation shall be payable in quarterly installments, with
each installment payable as promptly as practicable following the last business
day of the calendar quarter to which it applies.  Quarterly payments shall be
pro rated if Board service commences or terminates during a calendar quarter.
2.    The Annual Compensation shall be paid sixty percent (60%) in Deferred
Stock Units (“DSUs”) and forty percent (40%) in cash.  The number of DSUs to be
paid and the terms of the DSUs shall be determined as provided in the following
sections of this Plan.
3.    Prior to the beginning of the calendar year of their annual election to
the Board, Directors who have previously been elected to the Board may elect to
receive in DSUs all or part of that portion of his or her Annual Compensation
otherwise payable in cash.  Notwithstanding the above, within 30 days from the
date of their initial election or appointment to the Board, Directors may elect
to receive in DSUs all or part of that portion of his or her Annual Compensation
otherwise payable in cash; provided, however, that such election shall only
apply to Annual Compensation earned in calendar quarters beginning after the
date of such election.  Such elections shall be irrevocable for the period for
which the director is elected.


        

--------------------------------------------------------------------------------




4.    All DSUs earned with respect to Annual Compensation will be credited to
the Director's DSU account (the “DSU Account”) when such Annual Compensation is
otherwise payable (the “Payment Date”).
5.    The Director’s DSU Account will be credited with the number of DSUs
calculated to the nearest thousandths of a DSU, determined by dividing the
dollar amount of Annual Compensation to be paid in DSUs on the Payment Date by
the average of the closing market price of the Company's common stock as
reported on the New York Stock Exchange for the 20 trading days immediately
preceding such Payment Date.
II.    Administration of DSU Accounts
A.    Consolidation of Prior Deferred Fee Accounts
For Directors serving on the Board on January 1, 2003, the balances of deferred
stock units in any deferred fee accounts maintained by the Company under the
Company's Non-Employee Director Deferred Fee Plan in effect on December 31,
2002, or predecessors to that plan, shall be deemed to be transferred to the DSU
Accounts established under this Plan, and, together with any other amounts
specifically credited to a Director's DSU Account, shall be administered under
the terms of this Plan.  The balances of deferred stock units in any deferred
fee accounts maintained by the Company under the Company’s Non-Employee Director
Deferred Fee Plan in effect on December 31, 2002, or predecessors to that plan,
for former directors who were not serving on the Board on January 1, 2003 shall
be administered under the applicable terms of such prior plan or plans.
B.    Crediting With Dividend Equivalents
1.    On each dividend payment date, a Director’s DSU Account will be credited
with regular quarterly dividend equivalents in the form of additional DSUs
determined by multiplying the number of DSUs in the Director's DSU Account on
the related dividend record date by any per share cash dividends declared by the
Tracking Company on its common stock and dividing the product by the closing
market price of the applicable Tracking Company's common stock as reported on
the New York Stock Exchange on such dividend payment date. For purposes of this
Plan, “Tracking Company” shall refer to the Company or such other company that
the Board designates in connection with an anti-dilution adjustment under
section C below, and “New York Stock Exchange” shall refer to, with respect to
the Company, the New York Stock Exchange, and with respect to another Tracking
Company, the primary stock exchange on which that Company’s common stock is
listed.


2

--------------------------------------------------------------------------------




2.    The DSU Accounts will also be credited with DSUs by multiplying the
applicable DSUs for each Tracking Company in the Director's DSU Account by any
stock dividends declared by the applicable Tracking Company on its common stock.
C.     Adjustments
In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Company common stock, or other
securities), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Company common stock or other securities of the Company, issuance of warrants
or other rights to purchase Company common stock or other securities of the
Company, or other similar corporate transaction or event constitutes an equity
restructuring transaction, as that term is defined in Accounting Standards
Codification Topic 718 (or any successor thereto) or otherwise affects the
Company’s common stock, then the Board shall adjust the number and type of
Company common stock or other securities to which DSUs credited to a Director’s
DSU Account relate in a manner that is determined by the Board to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.
D.    Election To Switch DSUs Upon Termination of Board Service
Prior to the end of the calendar year in which Board service terminates, a
Director may irrevocably elect to switch up to 100% of the value of the DSUs in
his or her DSU Account into cash, effective on the date one year following
termination of Board service (hereafter “First Anniversary Date”).  The cash
value of each DSU in the Director’s DSU Account on the First Anniversary Date
will be equal to the average of the closing market price of the applicable
Tracking Company’s common stock as reported on the New York Stock Exchange for
the 20 trading days immediately preceding the First Anniversary Date.  The cash
in the DSU Account will thereafter be credited monthly with interest equivalents
based upon the prior calendar month’s average yield for U.S. Treasury notes and
bonds with maturities of from ten to twenty years, as published by an official
agency to be determined by the Chief Financial Officer and utilized on a
consistent year to year basis.
E.     Payment of DSU Accounts
1.    Form of Distribution for Director and Survivor Payout Elections for
amounts credited to the Director’s DSU Account on or before December 31, 2004


3

--------------------------------------------------------------------------------




(a)    At any time before the end of the calendar year in which Board service
terminates, a Director may elect to have the DSU Account paid: (i) in a lump sum
on the First Anniversary Date (or as soon thereafter as practicable); or (ii) in
up to ten (10) annual installments, beginning on July 15th following the First
Anniversary Date (or as soon thereafter as is practical).
(b)    In the event that a Director's service on the Board terminates as a
result of death, the beneficiary(s) designated by the Director (or failing such
designation, the Director's estate), may elect to have the Director’s DSU
Account: (i) paid out in a lump sum as soon as practicable following the
Director’s death; or (ii) paid out in annual installments up to an aggregate of
ten (10) annual installments, commencing in the month of July following the
Director’s death.  In the event of a Director’s death subsequent to termination
of Board service, but prior to receiving all entitled deferred payments, the
beneficiary(s) designated by the Director (or failing such designation, the
Director’s estate), may elect to have the Director’s DSU Account paid out in a
lump sum as soon as practicable following the Director’s death.
2.    Form of Distribution for Director and Survivor Payout Elections for Post
2004 DSUs.
(a)    For amounts credited to the Director’s DSU account after December 31,
2004, the amounts shall be paid in accordance with the irrevocable election of
the Director (lump sum, five year installments or ten year installments) made
prior to the beginning of the calendar year of his or her annual election to the
Board (or, for a Director serving his or her initial term, made within 30 days
of his or her election to the Board). Installment payments shall begin on July
15th following the First Anniversary Date. Lump sum payments shall be made on
the First Anniversary Date.
(b)    If a Director’s service on the Board terminates as a result of death,
payments shall be made upon the Director’s death in the form elected by the
Director to the beneficiary(s) designated by the Director (or failing such
designation, to the Director’s estate).
(c)    In the event of a Director's death subsequent to termination of Board
service but prior to receiving all entitled deferred payments, payments shall
continue to be made in the form elected by the Director to the beneficiary(s)
designated by the Director (or failing such designation, to the Director’s
estate).
3.    Determination of Amount of Cash Installment Payments.


4

--------------------------------------------------------------------------------




(a)    Regardless of whether the Director has elected to convert DSUs to cash
value under section D above, all payouts of a Director’s DSU Account will be
paid in cash.
(b)    The amount of the first cash installment payment shall be a fraction of
the value of the DSUs in the Director’s DSU Account on the date of the initial
installment payment, the numerator of which is one and the denominator of which
is the total number of installments elected. Each subsequent installment shall
be calculated in the same manner as of the date of that installment payment,
except that the denominator shall be reduced by the number of installments which
have been previously paid.
(c)    The value of each DSU in a Director’s DSU Account for purposes of this
section II.E will be equal to the average of the closing market price of the
applicable Tracking Company’s common stock as reported on the New York Stock
Exchange for the 20 trading days immediately preceding the Payment Date.
III.    General Provisions
A.     Assignability
No right to receive payment under this Plan shall be transferable or assignable
by a participant except by will or laws of descent and distribution.
B.     Amendment of the Plan
This Plan may be amended, suspended or terminated at any time by the Board of
Directors of the Company.  However, no amendment, suspension or termination of
the Plan may, without the consent of a participant, alter or impair any of the
rights previously granted under the Plan. Any amendment or termination shall
comply with the restrictions of Section 409A of the Internal Revenue Code
(“Section 409A”) to the extent applicable.  No amendment or termination of the
Plan may accelerate a scheduled payment of amounts subject to Section 409A, nor
may any amendment or termination permit a subsequent deferral of amounts subject
to Section 409A.
C.     Compliance with 409A; Effective Date
This Plan is intended to comply with Section 409A of the Internal Revenue Code
with respect to amounts accrued after December 31, 2004; provided, however, that
the requirements of Section 409A of the Code shall only apply to amounts accrued
in excess of amounts accrued and vested on December 31, 2004 (adjusted for
earnings on such amounts). The Plan shall be administered and interpreted in a
manner consistent with such intent. This Plan is effective as of January 1,
2003.


5